Citation Nr: 0024033	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Louisville, 
Kentucky


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private inpatient hospital care from March 31, 1999 through 
April 1, 1999.

(The issue of entitlement to an increased evaluation for 
major depression is the subject of a separate Board 
decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center in Louisville, Kentucky.  This appeal 
arises from August and October 1999 decision letters issued 
by the Louisville, Kentucky VA Medical Center.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time of the veteran's hospitalization from March 
31, 1999 through April 1, 1999, a 50 percent disability 
evaluation for service-connected major depression was in 
effect.

3.  Payment or reimbursement of the cost of the hospital care 
provided at the University of Louisville (Louisville) was not 
authorized.

4.  At the time of the veteran's hospitalization from March 
31, 1999 through April 1, 1999, the veteran required 
emergency care, VA medical facilities were not feasibly 
available, and the medical care was rendered for a service-
connected disability.


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private inpatient hospital care from March 31, 1999 through 
April 1, 1999 have been met.  38 U.S.C.A. §§ 1728, 5107 (West 
1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board also finds that all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO, and no further 
development is necessary in order to fulfill the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claim, as set forth in 38 U.S.C.A. § 5107(a) (West 1991).

In the present case, it is neither asserted nor shown that 
the inpatient hospital care provided the veteran at 
Louisville from March 31, 1999 through April 1, 1999 was 
authorized by VA.  Rather, the veteran contends that the 
treatment was rendered due to his service-connected major 
depression and, therefore, meets the criteria for 
reimbursement or payment of unauthorized medical care.

Under certain circumstances, the VA may reimburse 
unauthorized medical expenses of a veteran.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).  In order for 
the veteran to receive payment or reimbursement for expenses 
of hospital care not previously authorized, the care must 
have been for an adjudicated service-connected disability, a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
any disability where the veteran has a total disability 
permanent in nature resulting from a service-connected 
disability or any illness or injury where the veteran is 
participating in a rehabilitation program under Chapter 31.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (1999).

In addition, the care must have been rendered in an emergency 
of such nature that delay would have been hazardous to the 
veteran's life or health and VA or other Federal facilities 
were not feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (1999); Malone v. Gober, 10 Vet. App. 539 (1997).

Records from Louisville show that the veteran was admitted to 
the emergency department on March 31, 1999, and transferred 
to the VA hospital the following day, April 1, 1999.  The 
veteran was admitted due to an ethylene glycol overdose, and 
required intubation, hemodialysis, and the assistance of a 
mechanical ventilator.  It was noted that he had several 
prior admissions for suicide attempts.  Louisville provided 
acute management of the veteran, and upon stabilization, 
transferred him to the intensive care unit of the VA 
hospital.

A VA report of contact dated April 1, 1999 noted that the 
veteran was presently in the Louisville emergency room.  He 
had been admitted due to a high ethanol level and was on 
emergency dialysis.  He was to transfer once stabilized.

VA hospital reports from April 1, 1999 through May 6, 1999 
noted that the veteran had a history of suicide attempts and 
that his GAF score upon admission was 15.  The veteran 
reported a recent increase in depressive symptomatology and a 
preoccupation with suicidal thoughts.  He was noncompliant 
with his medications.  During his hospital admission, he 
received several sessions of electroconvulsive therapy.  Upon 
discharge, he was diagnosed with major depressive disorder 
and dysthymic disorder by history.

The veteran thereafter claimed entitlement to reimbursement 
or payment for the cost of his medical care at Louisville.  
In a September 1999 opinion provided by a VA physician, he 
found that the nearest VA Hospital was 43 miles away, that a 
VA facility was not feasibly available, and that Louisville 
rendered treatment for a medical emergency.  However, he 
determined that the veteran was not treated for a service-
connected disability.  As a consequence, the VA disapproved 
the veteran's claim on the sole basis that treatment was not 
provided for a service-connected disability.

The Board recognizes that the veteran, his representative, 
and spouse, have submitted statements regarding the 
unavailability of a VA hospital at the time of his admission 
to Louisville.  However, the Board finds it unnecessary to 
address whether the veteran required emergency care or if a 
VA facility was feasibly available because those issues have 
been determined to be in the veteran's favor by the VA 
physician.  Therefore, the only remaining question for the 
Board's review is whether the veteran's medical care at 
Louisville may be considered treatment for his service-
connected major depression.

Based upon the foregoing, the Board finds that, as the 
veteran's emergency care at Louisville was rendered due to a 
suicide attempt, it was provided for his service-connected 
major depression.  In short, the symptomatology associated 
with the veteran's major depression includes multiple suicide 
attempts.  The VA hospital admission following transfer from 
Louisville was considered to be a psychiatric admission, as 
evidenced by the veteran's course of treatment and discharge 
diagnoses, as well as the RO's assignment of a temporary 100 
percent evaluation.

The Board recognizes that the veteran received emergency care 
at Louisville to stabilize his life-threatening physical 
condition; however, the cause of such a condition was a 
suicide attempt due to the service-connected major 
depression.  The Board finds that the medical evidence of 
record outweighs the opinion of the VA physician who provided 
no explanation or medical reasoning in support of his 
opinion.  Accordingly, the Board concludes that the veteran 
has satisfied all criteria for reimbursement or payment of 
unauthorized medical care and the benefit sought on appeal 
must be granted.



ORDER

Reimbursement or payment for the cost of private inpatient 
hospital care from March 31, 1999 through April 1, 1999 is 
granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


